No. 2--06--0394      Filed: 3-28-07
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

ILLINOIS LANDSCAPE                          ) Appeal from the Circuit Court
CONTRACTORS ASSOCIATION,                    ) of Du Page County.
                                            )
        Plaintiff-Appellant,                )
                                            )
v.                                          ) No. 05--MR--842
                                            )
THE DEPARTMENT OF LABOR, ART                )
LUDWIG, as Director of the Department       )
of Labor, THE CONSTRUCTION AND              )
GENERAL LABORERS' DISTRICT                  )
COUNCIL OF CHICAGO AND VICINITY             )
AND ITS AFFILIATED LOCAL UNIONS,            )
JAMES P. CONNOLLY and FRANK RILEY, )
as Officers of the Construction and General )
Laborers' District Council of Chicago and   )
Vicinity, and OMAR CONTRERAS, as a          )
Member of the Construction and General      )
Laborers' District Council of Chicago and   )
Vicinity,                                   ) Honorable
                                            ) Edward Duncan,
        Defendants-Appellees.               ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BOWMAN delivered the opinion of the court:

       On July 8, 2004, plaintiff, the Illinois Landscape Contractors Association (ILCA), petitioned

defendant, the Department of Labor (DOL), to create a new job classification for landscape workers

pursuant to the Prevailing Wage Act (820 ILCS 130/1 et seq. (West 2004)). Presently, landscape

workers are included in the laborer classification. After a hearing in March 2005, the administrative

law judge (the ALJ) for DOL issued its June 8, 2005, decision, dismissing ILCA's petition. On July
No. 2--06--0394


11, 2005, ILCA filed its complaint for administrative review, naming DOL; Art Ludwig, as the

Director of DOL; the Construction and General Laborers' District Council of Chicago and Vicinity

and its affiliated local unions, James P. Connolly and Frank Riley, as its officers, and Omar

Contreras, as a member (collectively the Laborers' Union). The circuit court affirmed the ALJ's

decision on March 8, 2006, and ILCA now appeals, arguing that the ALJ erred in its ruling that

landscape workers are properly classified as laborers because landscape workers perform work that

is similar to work performed by laborers. We affirm.

                                        I. BACKGROUND

                                           A. The Parties

       ILCA is an association of more than 500 landscape contractors. The Laborers' Union is a

union representing laborers employed by over 2,000 construction contractors and has entered into

a collective bargaining agreement (the Labor CBA) with those contractors. Defendants Connolly

and Riley are officers of the Laborers' Union, and defendant Contreras is a member of the Laborers'

Union. DOL is the department of the State of Illinois charged with administering and enforcing the

Prevailing Wage Act (820 ILCS 130/1 et seq. (West 2004)).

                                    B. ILCA's Petition to DOL

       In May 2004, a bargaining unit of 581 employees of Illinois landscaping contractors voted

to select its union, and chose joint representation by the Local 150 of the Operating Engineers union

and the Teamsters' Local 703 (Locals 150 and 703) over the Laborers' Union. At the time of the

hearing held in March 2005, over 80 Illinois landscape contractors had entered into collective

bargaining agreements with Locals 150 and 703 (the Landscape CBA). Of those landscape

contractors covered by the Landscape CBA, 40% to 45% worked on public works projects subject



                                                -2-
No. 2--06--0394


to the Prevailing Wage Act. Unlike the Labor CBA, the Landscape CBA adopted a separate class

and separate wage schedule for landscape workers, including wages up to $15.62 per hour.

       In June 2004, DOL published its annual prevailing wage schedules for Illinois counties,

including those for the eight counties at issue in this case: Cook, Du Page, Grundy, Kane, Kendall,

Lake, McHenry, and Will. In each of those wage schedules, landscape work was included in the

laborer job classification. In the schedule, the prevailing wage for laborers working on public

projects subject to the Prevailing Wage Act was $36.72 per hour in wages and benefits. The United

States Department of Labor (USDOL) also had a classification for plantsmen, and those workers

were paid $10.20 per hour in wages and benefits for federal projects in Du Page County.

       On July 8, 2004, ILCA petitioned DOL and objected to the existing laborer classification for

landscape work. ILCA sought three new classifications for landscape workers, arguing that

landscape work is dissimilar to the work of general laborers and that such dissimilarity warrants

separate classifications. Specifically, ILCA sought to have separate classifications established that

recognized "lead plantsman, plantsman, and landscape installer" positions.

       ILCA's petition described the work of a plantsman to include the following responsibilities:

       "assisting lead plantsmen in performing such tasks as installing and utilizing plant materials;

       tree trimming and brush removal; utilization of liquid and dry fertilizers and chemicals;

       landscape excavation; soil cultivation; weeding; sodding; construction of retaining walls;

       exterior decking work; erosion control work; stream bank stabilization work; installation of

       playground equipment and other landscape structures; installation of decorative lighting; the

       placing of soil and other landscape materials; applying finish landscape materials on

       subgrade prepared by others; loading and unloading equipment from trucks; and other



                                                 -3-
No. 2--06--0394


       miscellaneous functions pertaining to general landscape operations on new or existing

       construction sites."

The work of a plantsman also includes:

       "operating such non-seated equipment as sod cutters, sod rollers, walk behind sod installers,

       chain saws, air compressors, and water pumps 2 inches or less, but it does not include

       running any trucks (other than pick-up trucks and trucks transporting personnel) and

       motorized equipment customarily operated by landscape operators (except for the purpose

       of training or filling in for lead operator/operator vacations); bricklaying, including the non-

       mechanized laying of, cutting of, and/or decorative arrangement of bricks; irrigation pipe

       work, including but not limited to the laying of, installation of and/or assembly of irrigation

       pipe; or the operation of trenching and other equipment used in the installation of irrigation

       systems."

       ILCA described the work of a "lead plantsman" to include all work performed by plantsmen

and, additionally, the "responsibility for directing the work of plantsmen and installers on

landscaping projects." Landscape installers perform the following work: "the non-mechanized laying

of, mechanized cutting of and/or non-mechanized decorative arrangement of paving bricks; building

of retaining walls; and the non-mechanized laying of, installation of and/or assembly of irrigation

pipe." Installers may also perform the functions of a plantsman.

       ILCA's petition requested a hearing pursuant to section 9 of the Prevailing Wage Act (820

ILCS 130/9 (West 2004)) to establish the new classifications and wage rates that reflect the actual

prevailing wage for each type of work.

                                      C. Prevailing Wage Act



                                                 -4-
No. 2--06--0394


       The relevant portions of the Prevailing Wage Act are as follows. Section 1 declares the

policy of the Prevailing Wage Act:

               "It is the policy of the State of Illinois that a wage of no less than the general

       prevailing hourly rate as paid for work of a similar character in the locality in which the work

       is performed, shall be paid to all laborers, workers and mechanics employed by or on behalf

       of any and all public bodies engaged in public works." 820 ILCS 130/1 (West 2004).

Section 3 of the Prevailing Wage Act states in relevant part:

               "Not less than the general prevailing rate of hourly wages for work of a similar

       character on public works in the locality in which the work is performed *** shall be paid

       to all laborers, workers and mechanics employed by or on behalf of any public body engaged

       in the construction of public works." 820 ILCS 130/3 (West 2004).

Section 4(e) states the following:

               "Two or more investigatory hearings under this Section on the issue of establishing

       a new prevailing wage classification for a particular craft or type of worker shall be

       consolidated in a single hearing before the Department. *** The party requesting a

       consolidated investigatory hearing shall have the burden of establishing that there is no

       existing prevailing wage classification for the particular craft or type of worker in any of the

       localities under consideration." 820 ILCS 130/4(e) (West 2004).

Section 9 of the Prevailing Wage Act governs DOL's duties to investigate wages annually and the

filing of objections. In relevant part, section 9 provides as follows:




                                                 -5-
No. 2--06--0394


               "To effectuate the purpose and policy of this Act each public body shall, during the

       month of June of each calendar year, investigate and ascertain the prevailing rate of wages

       ***. ***

                                                  ***

               *** [A]ny person affected thereby may object in writing to the determination ***

       by filing a written notice with the public body or Department of Labor, whichever has made

       such determination, stating the specified grounds of the objection. It shall thereafter be the

       duty of the public body or Department of Labor to set a date for a hearing on the objection

       ***. ***

               *** At such hearing the public body or Department of Labor shall introduce in

       evidence the investigation it instituted which formed the basis of its determination, and the

       public body or Department of Labor, or any interested objectors may thereafter introduce

       such evidence as is material to the issue. Thereafter, the public body or Department of

       Labor, must rule upon the written objection and make such final determination as it believes

       the evidence warrants, and promptly file a certified copy of its final determination ***. " 820

       ILCS 130/9 (West 2004).

                                  D. The Administrative Hearing

       On March 7, 2005, DOL conducted a hearing on ILCA's petition for three new classifications

(lead plantsman, plantsman, and landscape installer) and wage schedules. The following evidence,

in relevant part, is derived from that hearing.

       DOL's manager of the Conciliation and Mediation Division, Michael D. Kleinik, testified for

DOL. Two prior ALJ decisions, one in 1996 and one in 2000, provided parameters for ascertaining



                                                  -6-
No. 2--06--0394


rates and classifications. Those decisions held that landscape work was included in the current

classification system and that a new class was not needed. Further, those decisions stated that in

determining prevailing wages, DOL can consider only public work hours and not private hours.

DOL also cannot consider USDOL determinations, because USDOL uses both public and private

hours when it determines federal wages pursuant to the Davis-Bacon Act (40 U.S.C. §3141 et seq.

(2006)). Under DOL's current classification system, landscape work is included in three classes:

laborers, operating engineers, and truck drivers. Mr. Kleinik did not believe that the skills and

knowledge described for the proposed classes were so dissimilar to warrant separate classifications.

He believed the same tools, skills, and knowledge are involved in general laborer tasks as in

landscaping tasks. According to Mr. Kleinik, in determining what classifications for laborers should

be established, DOL looks to collective bargaining agreements that have been established by the

laborers in the relevant localities because "the Department feels that they're more qualified to say

what a laborer does."

       DOL next called Carla Pulley, a certifying officer with the Conciliation and Mediation

Division of DOL. In her position, Ms. Pulley ascertains the prevailing wages for the construction

trades and publishes the wage schedules. DOL does not have a definition of "laborer." The

definition of "laborer" is derived from the scope of work defined in the Labor CBA, which is used

to ascertain wages. If a collective bargaining agreement is submitted to DOL containing new

classifications, DOL does not automatically recognize such classifications. New classifications are

recognized by DOL after a hearing or through a consent finding. In the past, DOL also performed

surveys to determine wage rates and classifications, but it no longer conducts such surveys. The last

survey was in 2001. If two different unions submit different wage information, DOL would accept



                                                -7-
No. 2--06--0394


the wage rates from the union that DOL has historically relied on. In this case, DOL has traditionally

accepted wage information from the Laborers' Union. When there are subclasses, the relevant class

is determined by the type of equipment used, rather than the type of work, because different skills

are required with different types of equipment.

       ILCA presented its executive director, Patricia Cassady. Ms. Cassady described ILCA's

functions. ILCA, an organization comprised of over 500 landscape contractors, primarily focuses

on education and provides training for the national certifying landscape technician exam. Training

programs cover various topics, including plant information, proper planting techniques, pruning,

plant types, equipment use, and safety. ILCA also provides regulatory and legislative information

to its members. Any individual with work experience may take the exam.

       On cross-examination, Ms. Cassady admitted that ILCA members have never provided ILCA

with evidence of hours they have spent working on projects subject to the Prevailing Wage Act. She

also did not know what percentage of ILCA members performed public works projects subject to

the Prevailing Wage Act. ILCA is not involved with any union contract negotiations. Further,

members of ILCA are not required to participate in any of its training programs. Ms. Cassady

admitted that it is possible to acquire the skills and knowledge offered in ILCA training programs

through on-the-job training. Individuals performing the functions of the proposed classifications are

not required to complete the national certifying exams.

       Wesley James, a laborer conciliator with DOL, testified for ILCA next. As a labor

conciliator, Mr. James investigates Prevailing Wage Act complaints. Mr. James estimated that,

between July 2003 and July 2004, he investigated approximately 30 underpayment complaints

involving landscape workers. The range of wages involved in the complaints was $6 per hour to $29



                                                  -8-
No. 2--06--0394


per hour. Mr. James was familiar with the job titles of "plantsman" and "lead plantsman" but not

with "installer." He was not sure which particular unions were involved with underpayment

complaints or which unions used the title of "plantsman" or "lead plantsman." The work

encompassed by those titles, including "filling in voids with soil, putting in sod, planting trees and

shrubs, doing earth moving," was consistent with the work encompassed by the laborer classification.

       Leo Connors, a DOL labor conciliator, testified as follows. Mr. Connors investigated

approximately 25 landscaping-related Prevailing Wage Act complaints between July 2003 and July

2004. Approximately 95% of the complaints were initiated by the Laborers' Union, and the range

of underpayment wages was $8 to $35 per hour. Based on his experience, Mr. Connors stated that

the work of a landscaper falls within DOL's laborer classification. The testimony of another DOL

investigator, Robert Wesselhoff, was consistent with the testimony of Mr. James and Mr. Connor.

       Randy Dalton, the director of organizing for the Laborers' Union, testified for ILCA next.

In his position, Mr. Dalton assists locals in contract enforcement and negotiates contracts personally.

The Laborers' Union has over 2,000 contracts signed with contractors involved with landscaping

work. Mr. Dalton explained that when "[p]eople say landscaping and they think of planting a tree

and laying sod, and as far as we are concerned, landscaping is the same as what a construction

laborer does all of the time, from building forms, pouring concrete, running skidsters, shooting

grade. We see landscapers doing all of this." Landscape contractors have consistently performed

work performed by other labor contractors, crossing many boundaries into other trades.

       Carlos Villalpando, a business agent and organizer for the Local 150 union, testified as

follows. Mr. Villalpando's responsibilities include representing and organizing landscaping

companies, and he spends a significant amount of time at public and private jobsites. After Locals



                                                 -9-
No. 2--06--0394


150 and 703 were elected to represent landscape workers, the Landscape CBA was negotiated,

recognizing the proposed classifications.       Approximately 40% to 45% of the contractors

(approximately 28 contractors) that are parties to the Landscape CBA perform state work subject to

the Prevailing Wage Act. On cross-examination, Mr. Villalpando admitted that landscape workers

may acquire the skills and knowledge necessary to perform landscape work through on-the-job

training. This line of questioning went through numerous tasks performed by landscape workers and

included in the descriptions of ILCA's proposed classifications. Most tasks, depending on their

complexity, can be learned in one to three seasons of work. Mr. Villalpando admitted that he had

witnessed what he considered a laborer perform the tasks of landscape workers. He also was aware

that some construction companies would perform a mix of both general construction and landscape

work.

        ILCA next presented Sigmund Richard Pincus, an attorney who represents the landscape

industry. Mr. Pincus represented the Illinois Landscape Contractors' Bargaining Association

(ILCBA) in contract negotiations with unions. ILCBA has no affiliation with ILCA. ILCBA's

contracts included separate classes for landscape workers that are similar but not identical to ILCA's

proposed classes. Mr. Pincus explained that prior to the election of Locals 150 and 703 in 2004, the

Local 707 union for production workers represented landscape workers. The Local 707 collective

bargaining agreement included a class for landscape construction employees. The Local 707

agreement became a nullity when Locals 150 and 703 took over and created the Landscape CBA.

Mr. Pincus negotiated the Landscape CBA and admitted that the landscape work covered by the

former Local 707 agreement was now covered under the Landscape CBA.




                                                -10-
No. 2--06--0394


       The Laborers' Union presented William Hosty, president and business agent of the Laborers'

Union. Laborers perform many tasks on construction projects, including landscape work. Laborers

acquire their skills through on-the-job training and are not required to complete a formalized

apprenticeship program or other formalized training. Many tools used by laborers to perform

landscape work are also used for other types of construction work and do not require specific

training. Mr. Hosty stated that he was aware of projects composed of 100% landscape work that

were performed by laborers. Further, workers are known as "laborers" regardless of exactly what

type of labor they perform, such as landscape, bridge, scaffolding, etc.

       Francisco Prez, president of Local 2 of the Laborers' Union, testified to the following. Mr.

Prez visits jobsites daily, including public works projects subject to the Prevailing Wage Act. In his

experience, laborers perform landscaping tasks, in addition to various construction tasks. The

testimony of Mr. Prez was consistent with that of Mr. Hosty in terms of on-the-job training and the

skills and knowledge required to perform laborer duties and landscaping duties. Mr. Prez also

explained that there are over 2,000 signatories to the Labor CBA, and that all of the signatories

perform landscape work. At the end of a project, laborers may do landscape work for beautification

purposes. The hearing concluded on March 9, 2005.

       On June 8, 2005, the ALJ issued the final administrative decision. The ALJ's decision

included the following findings of fact and conclusions of law: (1) DOL does not update

classifications annually and relied upon its existing classes when it reviewed the 2004 wage

schedule; (2) DOL properly held this hearing upon ILCA's formal objection; (3) DOL's burden of

proof at a hearing held pursuant to section 9 of the Prevailing Wage Act (820 ILCS 130/9 (West

2004)) is to present evidence of its investigations performed for the determination of the prevailing



                                                -11-
No. 2--06--0394


wages; (4) the burden is on the petitioner to establish the need for a new class or new wage; (5) the

test is whether the petitioner has proved, by a preponderance of the evidence, that the work described

in the proposed classification is sufficiently dissimilar to the work performed in the existing

classification; (6) the testimony presented establishes that the work of landscapers falls under the

classification of "laborer" because landscapers possess the same skills and knowledge and use the

same tools as laborers; (7) there was no evidence establishing the number of hours laborers spend

on landscape work for public works projects; and (8) the fact that the Landscape CBA exists does

not mean that DOL is obligated to recognize its new classes. The final conclusion of the ALJ was

that ILCA, despite its tedious questioning of witnesses regarding the individual tasks performed by

laborers and landscape workers and the skills, knowledge, and tools necessary to perform such tasks,

failed to prove that the work of landscapers was dissimilar to that of laborers such that a new

classification was warranted.

        ILCA filed its complaint for administrative review on July 11, 2005, and the circuit court

affirmed the ALJ's decision on March 8, 2006. ILCA filed its timely notice of appeal, arguing that

the ALJ erred in finding the work of landscapers similar to that of the current "laborer" classification.

                                            II. ANALYSIS

                                        A. Standard of Review

        The parties do not agree upon the standard of review. ILCA believes that a de novo standard

should be applied because a central issue in this case is the proper interpretation of a statutory

provision, namely section 9 of the Prevailing Wage Act (820 ILCS 130/9 (West 2004)). The

Laborers' Union states that courts must review an agency's findings of fact against the manifest-




                                                  -12-
No. 2--06--0394


weight-of-the-evidence standard. Finally, DOL's brief states the standard is whether the agency's

decision was clearly erroneous, because this case involves a mixed question of law and fact.

        We begin by first noting that this court reviews the decision of the administrative agency, not

of the trial court. Dow Chemical Co. v. Department of Revenue, 359 Ill. App. 3d 1, 20 (2005).

When the issue presented contains mixed questions of law and fact, the standard of review is whether

the decision was clearly erroneous.1 Dow, 359 Ill. App. 3d at 20. Mixed questions of law and fact

are those in which the issue is whether the facts satisfy a statutory standard or whether the rule of law

as applied to the established facts is violated. Dow, 359 Ill. App. 3d at 22. In this case, we must

determine whether the facts establish that landscaping work is dissimilar to the work of a laborer,

considering section 9 of the Prevailing Wage Act (820 ILCS 130/9 (West 2004)). This is a mixed

question of law and fact; therefore, the clearly-erroneous standard of review applies.

        The clearly-erroneous standard of review lies somewhere between a de novo and a manifest-

weight-of-the-evidence standard, but provides some deference to the agency's experience and

expertise. Dow, 359 Ill. App. 3d at 22. While the agency is awarded deference, a reviewing court

will reverse the agency decision when there is evidence supporting reversal and the reviewing court

is " 'left with the definite and firm conviction that a mistake has been committed.' " AFM Messenger

Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 393 (2001), quoting United




        1
            The clearly-erroneous standard, rather than a bifurcated standard, applies to administrative

cases involving mixed questions of law and fact in part because of the deference given to the

agency's experience and expertise in interpreting its statutes. Home Depot, U.S.A., Inc. v.

Department of Revenue, 355 Ill. App. 3d 370, 374 (2005).

                                                   -13-
No. 2--06--0394


States v. United States Gypsum Co., 333 U.S. 364, 395, 92 L. Ed. 746, 766, 68 S. Ct. 525, 542

(1948). We now turn to the merits of the case.

       William Shakespeare once wrote, "What's in a name? That which we call a rose by any other

name would smell as sweet." W. Shakespeare, Romeo and Juliet, act 2, sc. 1. In this case, a great

deal of wage-earning potential is in the name. If a landscape worker is a laborer, his prevailing wage

is approximately $36 per hour in wages and benefits. But if a landscape worker is a landscape

worker, his prevailing wage may decrease substantially based on ILCA's arguments. Thus, in the

Prevailing-Wage-Act world, a rose called by another name may not smell nearly as sweet. The

primary issue in the case at bar is whether ILCA met its burden of establishing that there is no

existing prevailing wage classification for landscape workers as required by section 4(e) of the

Prevailing Wage Act. The Laborers' Union and DOL argue that landscape work is covered by the

existing laborer class and that ILCA failed to prove otherwise. We agree and affirm.

                                  B. Work of a Similar Character

       ILCA first argues that DOL did not produce any evidence of an investigation into the

prevailing classifications in June 2004, but we reject that argument because, under the Prevailing

Wage Act, DOL is not required to annually investigate classifications, only wage rates. 820 ILCS

130/9 (West 2004). At the hearing, DOL presented evidence that it relied on the Labor CBA

definitions and the 1996 and 2000 ALJ findings that landscape work is included in the laborer

classification. The burden of proving that this is incorrect rests on ILCA. ILCA argues that it proved

landscape work is sufficiently dissimilar to laborer work because it established that: (1) landscape

workers possess different skills, knowledge, and experience, and perform different job duties; (2)

a wide gap between landscape and construction laborer wage rates exists in the market; (3) USDOL



                                                 -14-
No. 2--06--0394


recognizes a classification for landscape workers; and (4) separate collective bargaining agreements

for landscape workers exist.

       Few cases analyze the phrase "work of a similar character" in detail, and no case interprets

the phrase in the context of determining a new classification. In Frye v. County of Iroquois, 140 Ill.

App. 3d 749 (1986), the plaintiffs objected to the defendant's prevailing wage for maintenance work.

The defendant adopted a lower wage rate for bricklayers, carpenters, and other tradesmen performing

maintenance work than the wage rates set for construction work. Frye, 140 Ill. App. 3d at 749. The

plaintiffs filed an objection to the wage rate based on the maintenance classification, arguing that

maintenance workers did not have to be paid a prevailing wage because section 2 of the Prevailing

Wage Act defines "construction" as all work on public projects involving "laborers, workers or

mechanics" to the exclusion of maintenance work. 820 ILCS 130/2 (West 2004).2 The court

determined that, under the Prevailing Wage Act, maintenance workers could be classified as

tradesmen since their work is of a similar character and nothing in the record suggested that "the

skills of a tradesman needed to perform a maintenance contract [were] equivalent to those of one

who is engaged in construction." Frye, 140 Ill. App. 3d at 751. The court ultimately reversed the

trial court on other grounds, specifically finding the questionnaire study used to determine the

prevailing wage for tradesmen was deficient. Frye, 140 Ill. App. 3d at 751. Therefore, Frye sheds

little light on what factors to consider in creating a new classification, other than stating that the

court will look at the skills of the worker.




       2
           Frye dealt with a previous version of the Prevailing Wage Act, but because the language has
not changed and our analysis is unaffected, we chose to cite to the current version.

                                                  -15-
No. 2--06--0394


        In Mulligan Masonry Co. v. Martin, 267 Ill. App. 3d 772, 773 (1994), the parties disagreed

as to whether mason tenders using forklifts, who were classified as laborers under the Prevailing

Wage Act, performed "work of a similar character" to the work of operating engineers who typically

used forklifts and were paid substantially more than laborers under the Prevailing Wage Act. Thus,

the parties disagreed as to what constituted "work of a similar character." Mulligan, 267 Ill. App.
3d at 773. The court first noted that Illinois courts have not addressed whether, in determining a

worker's wage classification, the Prevailing Wage Act requires a task-by-task analysis or an inquiry

into whether the work in question is customarily performed by the same kind of worker. Mulligan,

267 Ill. App. 3d at 774. However, because DOL did not present any evidence to refute the plaintiff's

evidence that mason tenders customarily used forklifts, the court did not get into the merits of the

argument and held that the trial court did not err in awarding the plaintiff summary judgment.

Mulligan, 267 Ill. App. 3d at 774-75. Therefore, Mulligan also provides little guidance as to how

to determine whether landscape workers are properly classified as laborers.

        Without much case law to consider, we look to the Prevailing Wage Act itself. The

Prevailing Wage Act provides no definition of "work of a similar character," does not provide any

guidance as to how DOL should investigate and determine classifications, and does not provide any

factors that DOL should consider. Therefore, we interpret the Prevailing Wage Act using general

principles of statutory construction. The cardinal rule of statutory construction is to ascertain and

give effect to the legislature's intent. Collinsville Community Unit School District No. 10 v.

Regional Board of School Trustees, 218 Ill. 2d 175, 186 (2006). The best indication of legislative

intent is the language of the statute, given its plain and ordinary meaning, and considering the statute

in its entirety. Collinsville, 218 Ill. 2d at 186.



                                                     -16-
No. 2--06--0394


        The dictionary definition of "similar" is "having characteristics in common: very much alike:

comparable," or "alike in substance or essentials." Webster's Third New International Dictionary

2120 (1986). In other situations involving similarity of jobs, courts have considered the requisite

skills, training, and knowledge. See Corning Glass Works v. Brennan, 417 U.S. 188, 195, 41 L. Ed.
2d 1, 10, 94 S. Ct. 2223, 2228 (1974) (Equal Pay Act looks to equal skill, effort, responsibility, and

working conditions in determining equal work); DePaoli v. Abbott Laboratories, 140 F.3d 668, 673

(7th Cir. 1998) (stating, in a case involving the Americans with Disabilities Act, that in order to

determine a class of jobs, the court must look to the training, knowledge, skills, and abilities required

to perform the work). We find these factors to be reasonable and consistent with the plain and

ordinary meaning of the statutory language of the Prevailing Wage Act. Therefore, we will consider

the facts of this case using such an analysis.

        ILCA presented no evidence establishing that landscape workers possess different skills,

knowledge, or abilities from those of laborers. ILCA also did not establish that landscape workers

are subject to different types of training from those of laborers. ILCA's brief contends that landscape

workers "need to know how to deal with live plants" and must know proper planting techniques, sod

preparation, and how to construct decorative retaining walls. It contends that a laborer is not

required to know this information under the Landscape CBA. However, the witnesses, including

ILCA's Ms. Cassady, all testified that laborers and landscape workers acquire the skills and

knowledge to perform their work through on-the-job training. None are required to obtain

formalized training and none are required to pass any certifying exams. Further, the tools used for

landscape work do not require additional knowledge or training, and many are simple tools available

for anyone to purchase and use without special instruction. Witnesses for all parties admitted that



                                                  -17-
No. 2--06--0394


laborers often perform landscape work and landscape workers may perform general laborer work at

times.

         ILCA makes additional arguments that also fail. First, ILCA argues that forcing the State to

pay higher wages for landscape work than the private sector pays is irrational. However, in Hayen

v. County of Ogle, 101 Ill. 2d 413, 418 (1984), the plaintiff contractors argued that the Prevailing

Wage Act was unconstitutional, in part because the State could not consider wages in private

projects and thus was forced to pay higher wages than the private sector. The court stated that one

of the purposes of the Prevailing Wage Act is to "assure that people working on public works

projects receive a decent wage in order to secure" the State's advantage of having the "work

performed under conditions which give some assurance that the work will be completed without

interruptions or delay by workmen of average skill." Hayen, 101 Ill. 2d at 421. The court held that

the fact that private sector wages may be lower does not render the Prevailing Wage Act irrational.

Hayen, 101 Ill. 2d at 420.

         The plain language of the Prevailing Wage Act defines the terms "general prevailing rate of

hourly wages," "general prevailing rate of wages," or "prevailing rate of wages" as the "hourly cash

wages plus fringe benefits *** paid generally, in the locality in which the work is being performed,

to employees engaged in work of a similar character on public works." (Emphasis added.) 820 ILCS

130/2 (West 2004). Therefore, under Hayen and the Prevailing Wage Act, private sector wages are

not to be considered.

         Hayen and the Prevailing Wage Act itself present this court with a test of counterintuition,

as one would think that the "prevailing wages" would reflect the average prevailing wages paid to

employees on projects across the public and private sectors. Even the federal government adopts



                                                 -18-
No. 2--06--0394


such an interpretation, as ILCA points out. ILCA argues that USDOL's recognition of separate

landscape classifications is evidence that landscape work is sufficiently dissimilar to that of the

existing laborer classification, noting that USDOL pays landscape workers approximately $10 per

hour. However, USDOL's recognition of landscape workers and its lower prevailing wage for such

workers includes data from the public and private sectors, whereas DOL is to consider only public

works data.

       In this case, following the Prevailing Wage Act and Hayen leads to disjointed reasoning.

Landscape workers are currently covered by DOL's laborer classification and getting paid

approximately $36 per hour on public works projects. DOL cannot consider what landscape workers

are paid on private sector projects in determining wages or a new classification. Therefore, even if

DOL recognized this new class, it could not lower the hourly wage, because its research would be

limited to the $36 per hour that landscape workers are paid on public works projects rather than the

lower wages they are paid on private sector jobs. While this is counterintuitive, it is the current

outcome under Hayen and the Prevailing Wage Act. Thus, we find no support for ILCA's

proposition that the disparity in wages paid to public works workers and private sector workers and

USDOL's recognition of landscape workers necessitate a new classification without any further

evidence of dissimilarity in the work.

       Finally, ILCA argues that recognition of a separate landscape classification is supported by

the existence of the Landscape CBA. This argument contradicts ILCA's argument that the Labor

CBA should be given no weight. We agree with DOL that ILCA cannot have it both ways. The

mere existence of a collective bargaining agreement that recognizes a separate classification does

not mean that DOL must accept it. Further, there was no evidence establishing that the Landscape



                                               -19-
No. 2--06--0394


CBA was the dominant agreement in the industry. In fact, the record shows that the Labor CBA has

over 2,000 signatory contractors while the Landscape CBA has only approximately 80 signatory

contractors in total.

                                       III. CONCLUSION

        Based on the evidence on the record, we do not believe that the ALJ's decision to uphold

DOL's laborer classification was clearly erroneous. DOL and the Laborers' Union presented clear

evidence that landscape workers do not possess different skills, knowledge, or abilities from those

of laborers. There was no evidence establishing specialized training that landscape workers must

undergo. The Labor CBA, which has more signatory contractors than the Landscape CBA, does not

recognize a separate classification for landscape workers. Further, the record establishes that

landscape work is performed by laborers on public works projects in the eight counties and beyond.

Based on the foregoing, we affirm the judgment of the circuit court of Du Page County.

        Affirmed.

        O'MALLEY and GILLERAN JOHNSON, JJ., concur.




                                               -20-